Fourth Court of Appeals
                                San Antonio, Texas
                                    December 11, 2018

                                   No. 04-18-00396-CV

                        TEXAS ARMORING CORPORATION,
                                  Appellant

                                             v.

                                    Tinyan OKUNBO,
                                        Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18380
                       Honorable Michael E. Mery, Judge Presiding


                                      ORDER
      Amy Hinds’ Notification of Late Reporter’s Record is this date Noted. The Reporter’s
Record is due on December 21, 2018.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court